DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 08 May 2022, and supersedes and replaces the previous Office Action.

Election/Restrictions
Applicant’s election without traverse of species II, shown in Fig. 11, in the reply filed on 08 May 2022 and indication claims 1-7, 10, 14, 15 and 17 are readable upon species II is acknowledged.  Consequently, claims 8, 9, 10-13, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The 08 March 2022 restriction requirement is maintained and is now made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the display area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, it will be interpreted as “a display area.”
Claim 17 recites “the plurality of flexible films” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, it will be interpreted as “a plurality of flexible films.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 10, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (U.S. Pub. 2018/0067353).
Claim 1:  Son et al. discloses a display device, comprising:
a display panel (DP; Fig. 5A, paragraph 131) including a flat surface (upper surface) and a side surface (side surface on lower right side in Fig. 5A) of which intersection with the flat surface (upper surface) defines a boundary (intersection of the upper surface and the side surface on the lower right side in Fig. 5A) of the flat surface (upper surface); and
a flexible film (DDC, DDC1a, SP1 and/or AF; Figs. 3A, 5A, 6 and 7A, paragraphs 102, 108, 109, 135 and 144) attached to a first side surface (side surface on lower left side in Fig. 5A and/or upper surface in Fig. 7A),
wherein the display panel (DP) comprises:
a signal line (DL; Fig. 7A, paragraph 99);
a signal pad (PD; Fig. 7A, paragraph 99) connected to the signal line (DL); and
a dummy pad (DPD; Fig. 7A, paragraph 144) disposed parallel to the signal pad (PD), and
wherein the flexible film (DDC, DDC1a, SP1 and/or AF) comprises:
a base film (DCB; Figs. 5A and 7A, paragraphs 108 and 109) disposed to face the first side surface (side surface on lower left side in Fig. 5A), and
a driving electrode (SP1; Fig. 3A, paragraph 102) disposed between the base film (DCB) and the signal pad (PD).

Claim 2:  Son et al. discloses the display device of claim 1, and further discloses wherein
side surfaces of the signal pad (PD) and the dummy pad (DPD) are arranged along the first side (upper surface in Fig. 7A) of the display panel (DP).
Claim 4:  Son et al. discloses the display device of claim 1, wherein the flexible film (DDC, DDC1a, SP1 and/or AF) further includes an anisotropic conductive film (AF; Fig. 7A, paragraph 144) disposed between the base film (DCB) and the driving electrode (SP1). 
Claim 5:  Son et al. discloses the display device of claim 4, wherein the anisotropic conductive film (AF) includes an adhesive layer (PF; Fig. 7A, paragraph 109) and conductive particles (PI; Fig. 7A, paragraph 109). 
Claim 6:  Son et al. discloses the display device of claim 1, wherein the dummy pad (DPD) does not overlap the driving electrode (SP1) (Figs. 3A and 7A). 
Claim 7:  Son et al. discloses the display device of claim 1, wherein 
the display device includes a plurality of flexible films (DDC; Fig. 5A), and 
one of the plurality of flexible films (DDC1a; Fig. 6) includes a plurality of driving electrodes (SP1) (Figs. 3A and 7A). 
Claim 10:  Son et al. discloses the display device of claim 1, wherein 
the display device includes a plurality of flexible films (DDC) (Fig. 5A),
at least one of the plurality of flexible films (DDC1a) overlaps the dummy pad (DPD) (Figs. 6 and 7A), and
at least one of the plurality of flexible films (DDC2a) does not overlap the dummy pad (DPD) (Fig. 6).
Claim 14:  Son et al. discloses a display device comprising:
a display panel (DP; Fig. 5A, paragraph 131) including a display area (DA; Fig. 7A, paragraph 134) and a peripheral area (NDA; Fig. 7A, paragraph 132) disposed outside the display area (DA); and
a flexible film (DDC, DDC1a, SP1 and/or AF; Figs. 3A, 5A, 6 and 7A, paragraphs 120, 108, 109, 135 and 144) attached to a first side surface (side surface on lower left side in Fig. 5A and/or upper surface in Fig. 7A) of the display panel (DP),
wherein the display panel (DP) comprises:
a plurality of signal pads (PD; Fig. 7A, paragraph 99) arranged along the first side surface (upper surface in Fig. 7A); and
a dummy pad (DPD; Fig. 7A, paragraph 144) disposed parallel to the plurality of signal pads (PD), and
wherein the flexible film (DDC, DDC1a, SP1 and/or AF) comprises:
a base film (DCB; Figs. 5A and 7A, paragraphs 108 and 109) facing the first side surface (side surface on lower left side in Fig. 5A); and 
a driving electrode (SP1; Fig. 3A, paragraph 102) disposed between the base film (DCB) and the signal pad (PD), and 
wherein the driving electrode (451b) is spaced apart from the dummy pad (452a).
Claim 15:  Son et al. discloses the display device of claim 14, wherein
the display device includes a plurality of flexible films (DDC; Fig. 5A), and 
one of the plurality of flexible films (DDC1a; Fig. 6) overlaps the dummy pad (DPD) (Fig. 7A). 
Claim 17:  Son et al. discloses the display device of claim 14, wherein
the display device includes a plurality of flexible films (DDC) (Fig. 5A),
at least one of the plurality of flexible films (DDC1a) overlaps the dummy pad (DPD) (Figs. 6 and 7A), and
at least one of the plurality of flexible films (DDC2a) is spaced apart from the dummy pad (DPD) (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. as applied to claim 1 above, and further in view of Park et al. (U.S. Pub. 2002/0074549).
Claim 3:  Son et al. discloses the display device of claim 1, and further discloses wherein 
a display area (DA; Fig. 7A, paragraph 134) includes a gate line (GL; Fig. 7A, paragraph 99) and a data line (DL; Fig. 7A, paragraph 99) that are insulated from each other and cross each other.
Son et al. appears not to explicitly discloses the signal pad and the dummy pad respectively include the same material as that of the gate line and the data line.
Park et al., however, discloses the signal pad (pad; paragraph 136) and the dummy pad (pad; paragraph 136) respectively include the same material as that of the gate line (gate line; paragraph 136) and the data line (data line; paragraph 136).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Son et al. with the disclosure of Park et al. to have made the signal pad and the dummy pad respectively include the same material as that of the gate line and the data line in order to have low-resistance layers (paragraph 136).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822